 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD ANTHONY                   ) Case No. ED CV 18-2059-CAS (SP)
     MAQUINALES,                       )
12                                     )
                         Petitioner,   )
13                                     )           JUDGMENT
                   v.                  )
14                                     )
     ELIOT MARRIAM                     )
15   SPEARMAN, Warden,                 )
                                       )
16                   Respondent.       )
     __________________________        )
17
18        Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.
22
23 Dated: November 19, 2018
                                        HONORABLE CHRISTINA A. SNYDER
24                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
